Case 3:20-mj-00005-RCY Document 1 Filed 01/08/20 Page 1 of 2 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Richmond Division



UNITED STATES OF AMERICA,                                   CRIMINAL NO. 3:20mj

        V.



TONI K.JUDY,

               Defendant.



                                CRIMINAL INFORMATION


        THE UNITED STATES ATTORNEY CHARGES THAT:


At all relevant times:


        1. The defendant, TONI K. JUDY, was on Fort Lee, Virginia, in the Eastern

District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.



                                       COUNT ONE
                                  (Citation Nos. 7931138)

       On or about November 27,2019, at Fort Lee, Virginia, property administered by

the Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction of the United States and this Court, defendant, TONI K. JUDY,did

knowingly commit simple assault, to wit: TONI K. JUDY forcibly grabbed A.B. by her

wrist and put her in a chair.
Case 3:20-mj-00005-RCY Document 1 Filed 01/08/20 Page 2 of 2 PageID# 2




(In violation of Title 18, United States Code, Section 113(a)(5)).

                                       COUNT TWO
                                  (Citation No. 7931129)

        On or about November 27, 2019, at Fort Lee, Virginia, property administered by

the Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction of the United States and this Court, defendant, TONl K. JUDY,did

commit simple assault, to wit: TONl K. JUDY forcibly grabbed V.T. by both arms, lifted

her in the air, and then placed her forcefully in a chair.

(In violation of Title 18, United States Code, Section 113(a)(5)).




                                                  G.ZACHARY TBRWILLIGER
                                                  UNITED STATES ATTORNEY



                                            By:              IsL
                                                  Gabrielle S. Heim
                                                  Special Assistant United States Attorney
                                                  United States Attorney's Office
                                                  919 East Main Street, Suite 1900
                                                  Richmond, VA 23219
                                                  Phone:(804)765-1542
                                                  Fax:(804)765-1950
                                                  gabrielle.s.heim.mil@mail.mil
